Case 2:12-cv-06276-JS-SIL Document 246 Filed 02/21/20 Page 1 of 3 PageID #: 13592




                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                      DIVISION OF SOCIAL JUSTICE
  ATTORNEY GENERAL                                                                       HEALTH CARE BUREAU



                                                     February 21, 2020


 Via ECF

 Hon. Joanna Seybert
 U.S. District Court Judge
 100 Federal Plaza
 Central Islip, NY 11722-9014

        Re:      State of New York v. Mountain Tobacco Co. d/b/a King Mountain Tobacco Co.,
                 Inc., No. 2:12-CV-6276(JS)(SIL)

 Dear Judge Seybert,

         Pursuant to the Court’s Order on January 28, 2020, the parties submit this joint status
 report in the above-referenced case, including each party’s position on the issues to be addressed
 on remand.

        The State’s Status Report

         On November 7, 2019, the Second Circuit affirmed this Court’s July 21, 2016 Order,
 ECF No. 214 (the “Order”) in all respects, except that it reversed the Order granting summary
 judgment for Defendant Mountain Tobacco Co. (“King Mountain”) and denying summary
 judgment for Plaintiff the People of the State of New York (the “State”) on the the State’s
 Prevent All Cigarette Trafficking Act, 15 U.S.C. §§ 375-78 (“PACT Act”) claim. New York v.
 Mt. Tobacco Co., 942 F3d 536, 547 (2d Cir. 2019). The Second Circuit also held that the Court
 did not abuse its discretion in entering a permanent injunction against King Mountain, August
 19, 2017 Order, ECF No. 234. Id. at 542 n.1. The Second Circuit remanded the case to this
 Court for entry of summary judgment for the State on the PACT claim, and for consideration of
 what additional relief, if any, is appropriate. Id.

          In light of the recent Second Circuit decision and this Court’s earlier decisions regarding
 liability and the injunction against King Mountain, the State in good faith intends to pursue all
 available relief to the extent permitted under the law, including damages and penalties, under the
 State’s second claim under the PACT Act. Following the Order regarding summary judgment,
 the State moved for injunctive relief on January 18, 2017. At that time, certain state law claims

        28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-6305 ● FAX (212) 416-8877 ●   WWW.AG.NY.GOV
Case 2:12-cv-06276-JS-SIL Document 246 Filed 02/21/20 Page 2 of 3 PageID #: 13593
 Hon. Joanna Seybert
 February 21, 2020


 had survived summary judgment, but no federal claims. In its memorandum, the State
 represented, “For purposes of resolving this litigation, the State is declining to seek penalties or
 costs.” ECF No. 227-1 at 4. Monetary relief is still available to the State under the PACT ACT
 Act claim, as the State had only represented it was declining to seek penalties or costs with
 respect to the claims that were still alive at the time, and prior to appeal.

         The State plans to send requests for additional narrow discovery to King Mountain
 supplementing its prior productions, including but not limited to sales invoices, shipment
 information, and gross sales information to establish the amount of damages owed to the State
 and to determine penalites. It is likely that the State will file a summary judgment motion
 following production of this information.

        King Mountain’s Status Report

        The Second Circuit’s January 3, 2020, Mandate remanded this case “for entry of
 summary judgment for the State on the PACT ACT claim, and for consideration of what
 additional relief, if any, is appropriate.”

        On remand, the Court should amend its September 5, 2017 (Dkt. 235), Judgment to enter
 judgment for the State on its Second Claim for Relief (Dkt. 6, Amended Complaint), the PACT
 Act. In addition, the Court should adjudicate whether or not the registration provisions of the
 PACT Act, 15 U.S.C. § 376a, apply to King Mountain and should or should not be included as a
 remedy in an Amended Judgment.

         The Court should reject any attempt by the State to seek discovery and pursue monetary
 damages under the PACT Act. Throughout its prosecution of its PACT Act claim in the district
 court, the State did not seek, and in fact disclaimed, monetary damages or penalties for delivery
 sales (see 15 U.S.C. § 375 and 377) on its PACT Act claim. Specifically, and by way of
 example only:

    -   Dkt. 6, the 2/12/13 operative, Amended Complaint, at ¶ 82 the State only alleged that the
        “defendants were required to submit certain filings to the tobacco administrator for the
        State of New York, i.e., DTF”; there is no mention of delivery sales to any consumer.

    -   1/8/16 transcript of a hearing before the district court, where the State’s counsel
        represented to the court (at p. 32), “I wasn’t intending to amend the complaint to include
        the delivery sale PACT Act allegations.”

    -   Dkt. 197, the State’s 1/29/16 summary judgment brief, where at pp. 25-26 it only sought
        summary judgment on “the [PACT] Act’s filing requirements” and cited only “§
        376(a)(1)(2).”




                                                   2
Case 2:12-cv-06276-JS-SIL Document 246 Filed 02/21/20 Page 3 of 3 PageID #: 13594
 Hon. Joanna Seybert
 February 21, 2020


    -   Dkt. 201, the State’s 3/7/16 summary judgment reply brief, where at pp. 12, 14-15 and in
        fn 17 it (only) addressed its PACT Act reporting requirement violations claim (citing §
        376(a)(2) in fn 17 and on pp. 14-15, “because King Mountain has not complied with the
        Act’s reporting requirements … summary judgment granted in favor of the State”).

    -   The 4/8/16 transcript of a hearing before the district court, where King Mountain’s
        counsel stated that King Mountain is only charged under the registration provision of the
        PACT Act, in response to which the court said, “Right,” and the State said nothing.

    -   Dkt. 214 (emphasis added), the district court’s summary judgment decision, at p. 27,
        “The Court finds that there are genuine issues of material fact as to whether King
        Mountain was required to make PACT Act filings in connection with its 2010 shipment
        to Valvo Candies.” (The State later abandoned the Valvo candies shipment.)

         With respect to penalties or costs, in Dkt. 227 at p. 3 – the State’s January 18, 2017,
 remedies brief – the State wrote, “[f]or purposes of resolving this litigation, the State is declining
 to seek penalties or costs.” The State should not be permitted to change its mind and seek
 penalties or costs. There is nothing about the State’s PACT Claim that is unique with respect to
 penalties or costs such that the State could not have pursued them with respect to the State claims
 it previously was awarded summary judgment by the district court.

        Finally, in the event, on remand, the State seeks discovery, PACT Act monetary
 damages, or penalties or costs, King Mountain intends to move for sanctions, including costs,
 pursuant to Fed. R. Civ. P. 11(c).

        Joint Request

         The parties respectfully request a status conference to more specifically discuss the
 trajectory of the case. Thank you for Your Honor’s attention to this matter.


                                                Respectfully submitted,


                                                Brant Campbell
                                                Assistant Attorney General
                                                Brant.Campbell@ag.ny.gov


 Cc: Counsel of record




                                                   3
